Cuff, J.
Objection is raised to motion because defendant is in arrears and has not complied with the order he seeks to modify.
Defendant alleges that he has endeavored to obey the order, but finds it impossible. Instead of $125 he has been sending his wife $50 per week. He contends that by accident his attorney was not present at the inquest. He intended to defend to the extent of contesting the allowance of alimony. Fifty dollars per week is the sum that was allowed on the motion for temporary alimony. There is no legal barrier in the way of a motion to reduce alimony just because the husband is in arrears as required by the order. If there was, there would be no relief possible from a bad situation that time was making worse. 1 will reduce the alimony to $50 per week and refer the matter to the official referee to hear and report. Alimony as reduced will be paid until the official referee’s report is acted upon.